IN THE
                        TENTH COURT OF APPEALS

                              No. 10-17-00173-CR

JACK HAROLD CLEGHORN,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                     From the County Court at Law No. 1
                          McLennan County, Texas
                        Trial Court No. 2015-2947-CR1


                         MEMORANDUM OPINION


      Jack Harold Cleghorn appealed his conviction for Assault, Family Violence. See

TEX. PENAL CODE ANN. § 22.01 (West 2011); TEX. FAM. CODE ANN. §§ 71.0021(b); 71.003;

71.005 (West 2014). We abated this appeal on December 6, 2017 because Cleghorn’s

appellate brief was overdue. Cleghorn has now filed a motion to dismiss the appeal

which both Cleghorn and his counsel signed.
        Accordingly, the appeal is reinstated, the motion to dismiss is granted, and the

appeal is dismissed. See TEX. R. APP. P. 42.2(a).




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Motion granted
Appeal dismissed
Opinion delivered and filed January 10, 2018
Do not publish
[CR25]




Cleghorn v. State                                                                 Page 2